UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:JUNE 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-33796 CHIMERA INVESTMENT CORPORATION (Exact name of Registrant as specified in its Charter) MARYLAND 26-0630461 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1, SUITE 2902 NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) (646) 454-3759 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þAccelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: Class Outstanding at August 6, 2010 Common Stock, $.01 par value CHIMERA INVESTMENT CORPORATION FORM 10-Q TABLE OF CONTENTS Part I.FINANCIAL INFORMATION Item 1.Consolidated Financial Statements: Consolidated Statements of Financial Condition at June 30, 2010 (Unaudited) and December 31, 2009 (Derived from the audited consolidated financial statements at December 31, 2009) 1 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Quarters and Six Months Ended June 30, 2010 and 2009 (Unaudited) 2 Consolidated Statements of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 51 Item 4. Controls and Procedures 55 Part II.OTHER INFORMATION Item 1. Legal Proceedings 56 Item 1A. Risk Factors 56 Item 6. Exhibits 58 SIGNATURES 59 CERTIFICATIONS i CHIMERAINVESTMENT CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except share and per share data) June 30, 2010 (unaudited) December 31, 2009 (1) Assets: Cash and cash equivalents $ $ Non-Agency Mortgage-Backed Securities, at fair value Senior Subordinated Senior, non-retained - Agency Mortgage-Backed Securities, at fair value Securitized loans held for investment, net of allowance for loan losses of $5.6 million and $4.6 million, respectively Accrued interest receivable Other assets Total assets $ $ Liabilities: Repurchase agreements $ $ Repurchase agreements with affiliates - Securitized debt Securitized debt, non-retained - Accrued interest payable Dividends payable Accounts payable and other liabilities Investment management fees payable to affiliate Interest rate swaps, at fair value - Total liabilities $ $ Commitments and Contingencies (Note 15) - - Stockholders' Equity: Common stock: par value $0.01 per share; 1,000,000,000 shares authorized,883,151,028 and 670,371,587 shares issued and outstanding, respectively $ $ Additional paid-in-capital Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Total stockholders' equity $ $ Total liabilities and stockholders' equity $ $ (1) Derived from the audited consolidated financial statements at December 31, 2009. See notes to consolidated financial statements. 1 CHIMERAINVESTMENT CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (dollars in thousands, except share and per share data) (unaudited) For the Quarters Ended For the Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Net Interest Income: Interest income $ Interest expense Interest income, non-retained - - Interest expense, non-retained - - Net interest income Other-than-temporary impairments: Total other-than-temporary impairment losses ) Non-credit portion of loss recognized in other comprehensive income (loss) Net other-than-temporary credit impairment losses ) Other gains (losses): Unrealized gains (losses) on interest rate swaps ) - ) - Realized gains (losses) on sales of investments, net - Realized losses on principal write-downs of non-Agency RMBS ) - ) - Total other gains (losses) ) ) Net investment income (loss) Other expenses: Management fee Provision for loan losses General and administrative expenses Total other expenses Income (loss) before income taxes Income taxes 1 - 1 1 Net income (loss) $ Net income (loss) per share-basic and diluted $ Weighted average number of shares outstanding-basic and diluted Comprehensive income (loss): Net income (loss) $ Other comprehensive income (loss): Unrealized gains (losses) on available-for-sale securities, net ) Reclassification adjustment for net losses included in net income for other-than-temporary credit impairment losses Reclassification adjustment for realized losses (gains) included in net income ) ) Other comprehensive income (loss): ) Comprehensive income (loss) $ ) $ $ $ See notes to consolidated financial statements. 2 CHIMERA INVESTMENT CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (dollars in thousands, except per share data) (unaudited) Common Stock Par Value Additional Paid-in Capital Accumulated Other Comprehensive Income (Loss) Retained Earnings (Accumulated Deficit) Total Balance, December 31, 2008 $ $ $ ) $ ) $ Net income (loss) - - - Other comprehensive income (loss) - - - Net proceeds from common stock offerings - - Restricted stock grants 1 - - Common dividends declared, $0.14 per share - - - ) ) Balance, June 30, 2009 $ $ $ ) $ ) $ Balance, December 31, 2009 $ $ $ ) $ ) $ Net income (loss) - - - Cumulative effect of change in accounting principle - - - ) ) Other comprehensive income (loss) - - - Net proceeds from direct purchase and dividend reinvestment - - - Net proceeds from common stock offerings - - Restricted stock grants 1 - - Common dividends declared, $0.34 per share - - - ) ) Balance, June 30, 2010 $ ) $ See notes to consolidated financial statements. 3 CHIMERA INVESTMENT CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (unaudited) For the Six Months Ended June 30, 2010 For the Six Months Ended June 30, 2009 Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Accretion of investment discounts ) ) Unrealized losses (gains) on interest rate swaps - Realized losses (gains) on sales of investments ) ) Realized losses on principal write-downs of non-Agency RMBS - Net other-than-temporary credit impairment losses Provision for loan losses Restricted stock grants Changes in operating assets: Decrease (increase) in accrued interest receivable ) ) Decrease (increase) in other assets Changes in operating liabilities: Increase (decrease) in accounts payable and other liabilities Increase (decrease) in investment management fees payable to affiliate Increase (decrease) in accrued interest payable Net cash provided by operating activities $ $ Cash Flows From Investing Activities: Mortgage-Backed Securities portfolio: Purchases $ ) $ ) Sales Principal payments Mortgage-Backed Securities portfolio, non-retained: Principal payments - Securitized loans: Principal payments Net cash used in investing activities $ ) $ ) Cash Flows From Financing Activities: Proceeds from repurchase agreements $ $ Payments on repurchase agreements ) ) Net proceeds from common stock offerings Payments on securitized debt borrowings ) ) Proceeds from securitized debt borrowings, non-retained - Payments on securitized debt borrowings, non-retained ) - Net proceeds from direct purchase and dividend reinvestment - Common dividends paid ) ) Net cash provided by financing activities $ $ Net increase (decrease) in cash and cash equivalents $ $ ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Taxes paid $
